DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). There is no claim 8 making claims 9-20 misnumbered
Misnumbered claim 9 been renumbered 8.
Misnumbered claim 10 been renumbered 9.
Misnumbered claim 11 been renumbered 10.
Misnumbered claim 12 been renumbered 11.
Misnumbered claim 13 been renumbered 12.
Misnumbered claim 14 been renumbered 13.
Misnumbered claim 15 been renumbered 14.
Misnumbered claim 16 been renumbered 15.
Misnumbered claim 17 been renumbered 16.
Misnumbered claim 18 been renumbered 17.
Misnumbered claim 19 been renumbered 18.
Misnumbered claim 20 been renumbered 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 11 the claim states; “using the first and second surgical tools to perform surgery…” It is unclear how the first tool which is removed is performing the surgery. It appears this should read “using the second and third surgical tools to perform surgery…”
Likewise in claim 15, line 17 the claim states; “using the first and second surgical tools to perform surgery…” It is unclear how the first tool which is removed is performing the surgery. It appears this should read “using the second and third surgical tools to perform surgery…”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciporen et al. (US Pub 2011/0118551).
With respect to claim 1, Ciporen discloses a method of using a surgical access sheath (See fig 1, 2, 14 and 15 below), comprising: creating a fold in distal end of the sheath (fig 2 and 14 shows the distal end folded and compress in on its self, paragraph 44, gathered and collapsed); grasping the fold with a surgical tool (fig 14, 150); using the surgical tool to pull the sheath into a nasal cavity of a patient (fig 14, paragraph 44, inserted with the tool grasping the distal end) with a proximal end of the sheath remaining outside of the nose of the patient (fig 2 and 14); unfolding the sheath to allow the sheath to conform to the nasal cavity (fig 1 and 15; and removing the surgical tool (fig 15 and paragraph 44).

    PNG
    media_image1.png
    801
    765
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciporen et al. (US Pub 2011/0118551) in view of Dubrul et al. (US Pub 2007/0191876).
With respect to claim 3, Ciporen discloses a method of using a surgical sheath (See fig 1, 2 14 and 15 below), comprising: grasping a first end of the sheath with a first surgical tool (fig 14, 150 and paragraph 44); using the first surgical tool to pull the sheath into a nasal cavity of a patient (fig 14 and paragraph 44), with a second end of the sheath remaining outside of the nasal cavity of the patient (fig 2); allowing the sheath to conform to the nasal cavity (Fig 1); removing the first surgical tool from the nose of the patient (Fig 15 and paragraph 44); inserting a second surgical tool through the sheath; inserting a third surgical tool through the sheath; and using the first and second surgical tools to perform surgery in the head of the patient (abstract surgical instruments (plural instruments) are used during a surgical procedure). With respect to claim 4, Ciporen discloses further including angulating the second surgical tool relative to the third surgical tool (paragraph 32, instruments deployed through a wide angle range). With respect to claim 5, Ciporen discloses further wherein the angulating step stretches the second end of the sheath (paragraph 31 made of flexible materials and paragraph 6, wall is conformable and resists perforations by surgical instruments). With respect to claim 6, Ciporen discloses further including folding the sheath before pulling the sheath into the nasal cavity (fig 2 and paragraph 44). With respect to claim 7, Ciporen discloses wherein the sheath is vertically non-symmetrical (see fig 1 below), further including aligning a top surface of the sheath with the nasal cavity before pulling the sheath into the nasal cavity (See fig 2 below). With respect to claim 8, Ciporen discloses wherein the sheath is adapted to be folded into a minimum compact profile during placement and to have sufficient expansion strength to expand against the nasal cavity after the sheath is in the nasal cavity (fig 2). With respect to claim 13, Ciporen discloses wherein the first surgical tool is a forceps or a hemostat (fig 14, 150). With respect to claim 14, Ciporen discloses wherein the sheath has a hump (See fig 1 below) on a top of the sheath that follows a natural opening of the nasal cavity (fig 1), the hump formed by an intersection of first and second surfaces of the sheath (See fig 1 below), further including aligning the top of the sheath with the nasal cavity before pulling the sheath into the nasal cavity (fig 2).
With respect to claim 3, Ciporen discloses the claimed invention except for the sheath comprising a single layer braid material and an elastomeric coating filling interstitial spaces in the single layer braid material.
Dubrul discloses a sheath (fig 5, 6) comprising a single layer braid material (paragraph 31) and an elastomeric coating (paragraph 33) filling interstitial spaces in the single layer braid material to provide sufficient strength and expansion in the nasal cavity (paragraph 31). With respect to claim 11 Dubrul discloses wherein the sheath comprises a composite coated braid structure having a wall thickness of 0.38 mm to 0.88 mm (Paragraph 32, .5 to 50 mils (.0127 to 1.27mm) and preferably 5-20 mils (.127-.508mm)). With respect to claim 12, Dubrul discloses wherein the single layer braid material comprises polyethylene terephthalate monofilaments (paragraph 31, PET) of a diameter of 0.2 to 0.3 mm and a coating thickness of less than 0.13 mm (Paragraph 32, .5 to 50 mils (.0127 to 1.27mm) and preferably 5-20 mils (.127-.508mm)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ciporen to include the sheath comprising a single layer braid material and an elastomeric coating filling interstitial spaces in the single layer braid material in view of Dubrul in order to provide sufficient strength and expansion in the nasal cavity. With respect to claim 2, Ciporen in view of Dubrul discloses wherein the sheath is vertically non-symmetrical (see fig 1 below), further including aligning a top surface of the sheath with the nasal cavity before pulling the sheath into the nasal cavity (See fig 2 below).
With respect to claims 9 and 10, Ciporen in view of Dubrul discloses the claimed invention except for specifically disclosing wherein the sheath has an expansion strength of 100-200 grams force and wherein the sheath has an expansion strength/wall thickness T ratio of 200 to 400. Ciporen and Dubrul both disclose expandable sheaths for the nasal cavity that expand similarly to the current application but do not specifically disclose the expansion strength. With regard to claims 9 and 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have the sheath of Ciporen in view of Dubrul have an expansion strength of 100-200 grams force and wherein the sheath has an expansion strength/wall thickness T ratio of 200 to 400, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
With respect to claim 15, Ciporen discloses a method of using a surgical sheath, comprising: creating a fold at a first end of the sheath (fig 2 and 14 and paragraph 44);, the sheath vertically non-symmetrical (See fig 1 below); aligning a top surface of the sheath with the nasal cavity of a patient (fig 2); grasping the fold with a first surgical tool (fig 14); using the first surgical tool to pull the sheath into the nasal cavity of the patient (fig 14 and paragraph 44), with a second end of the sheath remaining outside of the nasal cavity of the patient (fig 2); allowing the sheath to conform to the nasal cavity (fig 1), with the top surface of the sheath following a natural opening of the nasal cavity (fig 1); removing the first surgical tool from the nose of the patient (fig 15 and paragraph 44); inserting a second surgical tool through the sheath; inserting a third surgical tool through the sheath; and using the first and second surgical tools to perform surgery in the head of the patient (abstract surgical instruments (plural instruments) are used during a surgical procedure).
Ciporen discloses the claimed invention except for the sheath comprising a single layer braid material and an elastomeric coating filling interstitial spaces in the single layer braid material, the sheath having a wall thickness of 0.38 mm to 0.88 mm, the sheath made of interwoven fibers having a diameter of 0.2 to 0.3 mm the sheath having an interior surface having an undulating surface texture created by the interwoven fibers.
Dubrul discloses a sheath (fig 5, 6) comprising a single layer braid material (paragraph 31) and an elastomeric coating filling interstitial spaces (paragraph 33) in the single layer braid material, the sheath having a wall thickness of 0.38 mm to 0.88 mm, the sheath made of interwoven fibers having a diameter of 0.2 to 0.3 mm (Paragraph 32, .5 to 50 mils (.0127 to 1.27mm) and preferably 5-20 mils (.127-.508mm)) the sheath having an interior surface having an undulating surface texture created by the interwoven fibers (fig 5 has woven fibers) to provide sufficient strength and expansion in the nasal cavity (paragraph 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ciporen to include the sheath comprising a single layer braid material and an elastomeric coating filling interstitial spaces in the single layer braid material, the sheath having a wall thickness of 0.38 mm to 0.88 mm, the sheath made of interwoven fibers having a diameter of 0.2 to 0.3 mm the sheath having an interior surface having an undulating surface texture created by the interwoven fibers in view of Dubrul in order to provide sufficient strength and expansion in the nasal cavity. With respect to claim 18, Ciporen in view of Dubrul discloses wherein the sheath is free of lubricants (only have a coating with no lubricants).

    PNG
    media_image2.png
    801
    765
    media_image2.png
    Greyscale

Claim(s) 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciporen in view of Dubrul as applied to claim15 above, and further in view of Andersen et al. (US Patent 5,876,445).
With respect to claims 16 and 17, Ciporen in view of Dubrul discloses the wherein the braid material is a braided tube (paragraph 32 of Dubrul) but does not specifically disclosing having interstitial spaces of 0.25 to 1.5 mm and wherein the interstitial spaces are 0.5 to 0.75 mm. Andersen discloses a braided tube having an interstitial spaces being .8-.85mm (col. 8, ll. 9) to be tailored to the patient’s need (Col. 8, ll. 8). With regard to claims 16 and 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ciporen in view of Dubrul to have the interstitial spaces of 0.25 to 1.5 mm and wherein the interstitial spaces are 0.5 to 0.75 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 19, Ciporen in view of Dubrul discloses the coating having a thickness of .25-.51 millimeters (paragraph 32 of Dubrul) but does not specifically disclose the coating is silicone.
Andersen discloses the coating is silicone (col. 14, ll. 24) to be blood impermeable (col. 14, ll. 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coating of Ciporen in view of Dubrul being made of silicone in view of Andersen in order to be blood impermeable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040116999 A1 discloses a woven sheath
US 20110048430 A1 discloses a nasal sheath device
US 20180256146 A1 discloses a surgical sheath that is folded and pulled into the opening by a surgical tool
US 20130190571 A1 discloses a surgical sheath the uses tools inside to perform a surgery
US 20050090717 A1 discloses a surgical sheath
US 20150209074 A1 discloses a nasal sheath device
US 10406005 B2 discloses a woven sheath
US 9610181 B2 discloses a woven sheath
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773